Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 29 October 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     Dear general
                     Camp before york 29 8bre 1781
                  
                  after the superb operation which we have just terminated, I think it my duty in quality of command of the Corps of the engineers to draw your excellency’s attention to the officers of the Corps who have had the good fortune to be employed in it and who having served well, appear to me at least according to the usages established in the european service to have an indisputable title to the favours of Congress and an immediate advancement.
                  the first is lieut. Colonel gouvion.  I Cannot say enough of the bravery activity and intelligence which that officer has exhibited,  all the most interesting parts of the siege haven fallen to his share.  he was superior engineer at the opening of the trenches, at the tracing of the second parallel, at the logment in the two Redoubts that were Carried &c.  I think then that great marks of satisfaction can scarcely be denied this officer in the present Circumstance.  I Regret that too great a number of seniors in his line Renders it impossible to sollicit for him the grade of brigadier,  but would it not be practicable to give him that of Colonel.  I know that the intention of Congress is to appoint no more of this grade.  but perhaps they might make an exception to this general Rule in favour of Mr de gouvion to whom it would be very important to have this grade for his advancement in france.  if this however should be impossible I think it is just to indemnify him by the most brilliant Certificates.  I ask the grade of major for Mr de Rochefontaine who has served very well during the siege. this officer has in his line a sufficient seniority as Captain and besides a Circumstance so brilliant and by its nature so advantageous to engineers who were employed ought to be a Compensation in some degrees to it.  I have the honour to be with the greatest Respect and attachment Your excellency’s the most obedient and humble Servant
                  
                     Duportail brig. general
                     Commdr of the Corps of the Engineers
                  
               